IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT

DAVID WILLIAMS AND JAIMI WILLIAMS,: No. 58 EM 2016
H/W                               :
                                  :
                                  :
           v.                     :
                                  :
                                  :
TRUGREEN LANDCARE L.L.C.,         :
TRUGREEN LAWNCARE, TRUGREEN       :
LIMITED PARTNERSHIP, TRUGREEN     :
CORPORATION, TRUGREEN, INC., THE :
TRUGREEN COMPANIES LLC, SERVICE :
MASTER CONSUMER SERVICES          :
LIMITED PARTNERSHIP,              :
SERVICEMASTER CONSUMER            :
SERVICES INC., SERVICEMASTER      :
HOLDING CORPORATION, THE          :
SERVICEMASTER COMPANY,            :
DICKINSON FLEET MANAGEMENT LLC, :
DICKINSON FLEET SERVICES          :
PENNSYLVANIA LLC, DICKINSON       :
FLEET SERVICES INC. LLC DICKINSON :
FLEET SERVICES INC., DICKINSON    :
FLEET SERVICES LLC, MANN'S        :
GARAGE D/B/A MANNS GARAGE,        :
BROOKS AUTO REPAIR, RANDY'S       :
AUTO REPAIR D/B/A RANDY'S AUTO,   :
BOB MCCORMICK FORD INC., BOB      :
MCCORMICK FORD, DUNKIE            :
TRANSPORT LLC,                    :
                                  :
                                  :
PETITION OF: TRUGREEN LIMITED     :
PARTNERSHIP D/B/A TRUGREEN        :
CHEMLAWN (ALSO INCORRECTLY        :
SUED AS "TRUGREEN LAWNCARE "      :
AND TRUGREEN CORPORATION"),       :
TRUGREEN, INC., AND TRUGREEN      :
COMPANIES LLC, (COLLECTIVELY      :
HEREINAFTER THE "TRUGREEN         :
                                  :
                 Defendants       :
                                  :
                                          :

DAVID WILLIAMS AND JAIMI WILLIAMS,
                                : No. 61 EM 2016
H/W                             :
                                :
                                :
            v.                  :
                                :
                                :
TRUGREEN LAWNCARE, TRUGREEN     :
LIMITED PARTNERSHIP, TRUGREEN   :
CORPORATION, TRUGREEN INC., THE :
TRUGREEN COMPANIES LLC, SERVICE :
MASTER CONSUMER SERVICES        :
LIMITED PARTNERSHIP,            :
SERVICEMASTER CONSUMER          :
SERVICES, INC., SERVICEMASTER   :
HOLDING CORPORATION, THE        :
SERVICEMASTERCOMPANY,           :
DICKINSON FLEET MANAGEMENT LLC, :
DICKINSON FLEET SERVICES        :
PENNSYLVANIA, LLC, DICKINSON    :
FLEET SERVICES INC., LLC,       :
DICKINSON FLEET SERVICES INC.,  :
DICKINSON FLEET SERVICES, LLC,  :
BROOKS AUTO REPAIR              :
                                :
                                :
PETITION OF: DICKINSON FLEET    :
MANAGEMENT LLC, DICKINSON FLEET :
SERVICES PENNSYLVANIA, LLC,     :
DICKINSON FLEET SERVICES INC.,  :
LLC, DICKINSON FLEET SERVICES   :
INC., DICKINSON FLEET SERVICES, :
LLC.                            :


                                      ORDER


PER CURIAM
      AND NOW, this 20th day of May, 2016, the May 5, 2016 single Justice Order

temporarily staying the proceedings before the Court of Common Pleas of Philadelphia

County in these matters pending this Court’s review is VACATED, and, upon review, it


                               [58 & 61 EM 2016] - 2
is ordered:   the “Application of the TruGreen and ServiceMaster Entities for Leave to

File a Reply” is GRANTED; the emergency applications for a stay are DENIED; and

“Plaintiffs’ Request for Expedited Review” is DISMISSED as moot.



      Justice Baer did not participate in the consideration or decision of these matters.




                                 [58 & 61 EM 2016] - 3